Citation Nr: 0527196	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 2002), due to treatment 
received at Department of Veterans Affairs (VA) medical 
facilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1941 to November 
1946 and from July 1953 to January 1968.  Previously he was a 
member of the Mississippi National Guard with periods of 
active duty.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.   

In an April 2001 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that decision.  The sole issue before the Board now is 
a claim for DIC under 38 U.S.C.A. § 1151.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1. The death certificate indicates that the immediate cause 
of the veteran's death was 
bilateral subdural hemorrhage, due to or as a consequence of 
a fall; and other significant conditions listed consisted of 
coronary artery disease and hypertension.  

2. The veteran's death was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.





CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in January 2003 and January 2005, and in the 
statement of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in her possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was provided to the appellant prior to 
the first unfavorable adjudication of this case.  Thus, to 
decide the appeal now would not be prejudicial.  The Board 
finds that VA has complied with the VCAA duties to notify and 
assist.

II.  Background

VA medical records show that the veteran was admitted to the 
Dementia Unit of the Nursing Home Care Unit at the 
Biloxi/Gulfport VA Medical Center in August 1999.  At the 
time of admission, his wife provided a history that the 
veteran had had a significant cognitive decline.  His memory 
loss had increased, as had his frustration, wandering, 
inability to care for himself, and depression.  He was unable 
to care for himself and was now wandering and becoming lost 
frequently.  After examination the impression was dementia of 
the Alzheimer's type with some depression.  

A VA treatment record dated June 7, 2000 shows that staff 
noted the veteran required assistance by staff to complete 
tasks.  On June 9, 2000, the veteran had a fall in the 
morning which was unwitnessed.  He told staff that he fell 
and hit his head on the bed next to his while on the way to 
the bathroom.  He had a laceration to the back of the head 
with a small amount of bleeding.  He stated that he felt a 
little dizzy and denied any pain in any other area.  The 
medical officer on duty was notified.  The record indicates 
that he was transferred because of the fall, and that the 
nurse on the receiving ward was notified.

When examined on June 10, 2000, the sutures were intact and 
there was no bleeding or drainage.  Neurological checks were 
done.  The veteran was oriented times three and there was no 
decrease in level of consciousness.  

On July 16, 2000, the veteran was found on the floor twice 
during the night.  He was alert.  After the first time, the 
veteran reported that he fell on his buttocks, and that he 
had no pain or complaints.  There was no evidence of head 
trauma.  After the first incident, staff monitored him over 
the intercom and noted snoring at 3 AM.  At 3:30 AM, staff 
found the veteran on the floor for a second time.  The 
veteran was wearing slippers and stated he was on his way to 
the restroom.  He was taken to the restroom and then asked to 
stay in bed until staff comes at 6 AM.  He stated that he 
would.  The associated note indicated that the veteran had 
been walking and moving slower, with a shifting gait over the 
past few days.  Treatment records indicate that neurological 
checks were OK, with no visible signs or symptoms of injury, 
and the veteran was alert and oriented times three.

VA treatment records in the two days following the above 
incident noted there was no severe injury from the falls, and 
that the veteran continued to require assistance with all 
ADC's due to unsteadiness.  With respect to the recent falls, 
these records noted that staff continued to monitor the 
veteran.

On July 19, 2000, the veteran fell.  Afterwards, he was alert 
and denied any pain, but had even more decreased range of 
motion.  The veteran appeared to have difficulty with the 
right leg.  The plan was to X-ray both hips and legs, 
continue in geri chair, and to monitor closely.  

On July 20, 2000, the staff moved the veteran to a room 
closer to the nurses station.  He was assisted into bed by 
two staff.  On that day he was alert and oriented as to name 
and place.  The veteran went to the Biloxi VA Medical Center 
Emergency Room for evaluation of his legs.  X-rays confirmed 
there were no fractures.  He returned to the domiciliary.  

On July 21, 2000, the veteran demonstrated a clear decrease 
in his level of consciousness and alertness, as well as 
decreased motor functions.  The veteran was discharged from 
the Dementia Program with arrangements for the veteran to be 
transferred to the Emergency Room at Biloxi VA Medical 
Center.  At Biloxi VA Medical Center staff performed a CT 
scan of the head that revealed bilateral subdural hematomas.  
The veteran was to be transferred to an appropriate facility 
for possible neurosurgical intervention.

The veteran was transferred from VA Biloxi to Keesler Medical 
Center on July 21, 2000.  The report of a neurosurgery 
consultation at Keesler contains an assessment of chronic 
bilateral subdural hematoma, with some acute hemorrhage; 
patient stable at this time.  The veteran's wife notified 
physicians at Keesler that she did not want the veteran to 
have any surgical intervention and that the veteran had 
advanced directives that she agreed with.  Subsequently, a do 
not resuscitate order was obtained.  The veteran remained 
with a do not resuscitate/do not intubate order for the 
remainder of his hospitalization.  A mini-mental status 
examination showed severe impairment.  The veteran was 
stabilized and transferred to the floor, and then transferred 
to Biloxi VA Medical Center later in July 2000.  

At Biloxi VA Medical Center the family gave notice that they 
did not want any aggressive intervention.  He was labeled as 
do not resuscitate.  The veteran slowly and gradually went 
downhill and on August 4, 2000, was found pulseless, and 
pronounced dead.  The hospital summary report noted that this 
was probably subsequent to bilateral subdural hemorrhage, 
pseudomonas infections of his wounds.

There are two certificates of death.  The first one is 
labeled "institution copy" and is signed on the date of the 
veteran's death.  That certificate shows that the veteran 
died in August 2000, at age 83.  The listed immediate cause 
of death was bilateral subdural hemorrhage, due to or as a 
consequence of a fall.  Other significant conditions listed 
as contributing to death but not resulting in the underlying 
cause,  consisted of coronary artery disease and 
hypertension.  The certificate noted that the interval 
between onset and death was seven days.  There was no 
autopsy.  

The second death certificate was signed ten days after the 
veteran's death.  It shows that the veteran died in August 
2000, at the age of 83. The listed immediate cause of death 
was bilateral subdural hematomas.  No other condition was 
listed as a condition giving rise to the immediate cause.  
Also under the section for cause of death, the certificate of 
death noted that the veteran was injured in an accident on 
July 21, 2000 in which he fell and struck his head on the 
floor at the hospital, Gulfport VA Domiciliary, Gulfport, 
Mississippi.  There was no autopsy, and the case was referred 
to the medical examiner (county coroner), who signed the 
certificate.

III.  Analysis
 
In April 2001, the Board denied service connection for the 
cause of the veteran's death.  The sole issue before the 
Board now is a claim for DIC (under 38 U.S.C.A. § 1151) based 
on an allegation that VA treatment from June 2000 until the 
veteran died in August 2000, caused or contributed to cause, 
or hastened, the veteran's death.

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 was amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in May 2001.  Accordingly, the 
claim will be adjudicated by the Board, as it was by the RO, 
under the version of 38 U.S.C.A. § 1151 that requires VA 
fault.

The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
apply to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment, such 
as falls.  It was held that compensation for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  VAOPGCPREC 7-97 (Jan. 29, 1997). VA's 
General Counsel has found that an injury should be considered 
to have resulted from hospitalization when the claimant fell 
due to some unique feature of the hospital premises, which 
created a zone of danger out of which the injury arose. 
VAOPGCPREC 7-97.  However, a fall due solely to a veteran's 
inadvertence, want of care, or pre-existing disability 
generally is not said to result from VA hospitalization.

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit-
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may militate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization.  Id.

The appellant contends that the veteran's death was a direct 
result of VA hospital personnel's neglect in not properly 
monitoring him, resulting in his falling three times, 
bilateral subdural hematomas, and ultimate death.  She also 
contends that the veteran's death was a direct result of a 
delay resulting when her husband was taken to Biloxi VA 
Medical Center, and then had to be taken to a different 
location because Biloxi VA Medical Center did not have a 
needed neurosurgeon. 

First, the Board finds that the veteran's falls were not the 
result of some unique or dangerous feature of the VA 
premises.  Nothing in the evidence suggests any reasons for 
the falls other than the veteran's own declining mental 
function.

The Board notes that the critical inquiry in this matter is 
whether the veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board also notes that this inquiry involves a medical 
question beyond the competence of the appellant and 
adjudicative personnel at the RO and the Board.

In a February 2004 VA report, a VA physician reviewed the 
record and provided an opinion as to the cause of the 
veteran's death, and whether or not the veteran's death was 
the result of negligence on the part of the Gulfport-Biloxi 
VA Medical Center.  The Board finds that the June 2004 VA 
physician's opinion is highly probative evidence which 
indicates that the veteran's death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical treatment, or by an event not 
reasonably foreseeable during such medical treatment.

The examiner reviewed the records with respect to the events 
surrounding the veteran's falling three times while in a 
domiciliary, and subsequent care at the Biloxi VA Medical 
Center; and provided the following opinions.  In sum, with 
respect to the care the veteran received at both the 
domiciliary as well as at the medical centers, the examiner 
opined that he could find no evidence to indicate negligence 
in care.  Once it was identified that the veteran had 
subdurals and was transferred to Keesler for further care of 
this by a neurosurgeon, since the Biloxi VA did not have a 
neurosurgery specialist, the veteran's family made known that 
it did not desire surgical intervention.  The veteran was 
then transferred back to the Biloxi VA medical center for 
conservative care and subsequent death in August 2000.

The examiner opined that he did not agree with the claim that 
if more expeditious care had been provided on arrival at the 
VA medical center in Biloxi, that the veteran would not have 
died.  In this connection, the examiner noted that the 
veteran's family had denied surgical intervention shortly 
after the initial identification at Biloxi, and there was no 
reason to believe it would not be denied at the time of the 
identification of the subdural hematomas.  

The examiner opined, moreover, that the fact that Biloxi VA 
medical center did not have a neurosurgeon available did not 
support a claim of negligence.  He noted that the veteran was 
transferred appropriately and timely to Keesler for further 
evaluation by a neurosurgeon.

Regarding the claim of negligence at the domiciliary, with 
respect to her husband's falls without closer supervision 
being provided, the examiner stated that an attempt at 
reviewing notes from the domiciliary was not fruitful in 
being able to identify whether or not there were standing 
orders for hands-on supervision when the veteran was 
ambulatory as opposed to his having independence in 
ambulation.  Based on the foregoing, the examiner stated that 
he could not render an opinion regarding negligence at the 
nurse/domiciliary care level-for not providing hands-on 
supervision to prevent his falling-without relying on sheer 
speculation. 

In essence, the examiner found no specific evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the 
domiciliary or medical center, or those who attended the 
veteran.

The Board notes that despite being given an opportunity to 
submit additional medical evidence to substantiate her claim, 
the appellant has not submitted competent medical evidence 
contrary to the February 2004 VA examiner's opinion. 
Therefore, in the absence of medical evidence that supports 
the appellant's contentions, the Board finds that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 is denied. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


